     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 1 of 55


 1    Shawn A. McMillan, Esq. – SBN: 208529
 2    attyshawn@netscape.net
      Stephen D. Daner, Esq. – SBN: 259689
 3    steve.mcmillanlaw@gmail.com
      Adrian M. Paris, Esq. – SBN: 301355
 4    adrian.mcmillanlaw@gmail.com

 5    THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
      4955 Via Lapiz
 6    San Diego, California 92122
      Telephone: (858) 646-0069
 7    Facsimile: (206) 600-4582

 8    Attorneys for Plaintiffs, J.S.1, J.S.2, T.S., and A.T.
      by and through their guardian ad litem, Savanah St.
 9    Clair

10
                            UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12    J.S.1, J.S.2, T.S., and A.T. by and        Case No:
      through their guardian ad litem,
13    Savanah St. Clair                          COMPLAINT FOR DAMAGES
14                    Plaintiffs,                Claim 1:      42 U.S.C. §1983
                vs.                                            (Unwarranted Seizure)
15
      COUNTY OF KERN, a public entity;           Claim 2:      42 U.S.C. §1983
16    FERNANDO ROCHA, an individual;                           (Deception)
      LINDA FLORES LOPEZ, an
17    individual; FLORENCE MIRANDA,              Claim 3:      42 U.S.C. §1983
      an individual; DEBRA                                     (Unlawful Medical
18    GREENWOOD, an individual,                                Examination)
      OFFICER DONALD MARVIN, an
19    individual; OFFICER DOUGLAS                Claim 4:      Monell Claim (County
      WILSON, an individual; KERN                              DHS - Seizure)
20    MEDICAL CENTER, an entity, DOES
      1 through 30, inclusive,                   Claim 5:      Monell Claim (County
21                                                             DHS - Deception)
                      Defendants.
22                                               Claim 5:      Monell Claim (County
                                                               Sheriff - Seizure)
23
                                                 Claim 7:      Monell Claim (Unlawful
24                                                             Medical Examination)
25                                               DEMAND FOR JURY TRIAL
26
27 / / /
28
                                    COMPLAINT FOR DAMAGES

     Case No.
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 2 of 55


 1                                 Jurisdiction and Venue
 2          1.   Plaintiffs J.S.1, J.S.2, T.S., and A.T. bring this action, by and through
 3               their guardian ad litem Savanah St. Clair, pursuant to 42 U.S.C.
 4               §1983, et. seq., to redress the deprivation of rights secured under the
 5               United States Constitution, including the First, Fourth, and
 6               Fourteenth Amendments, and under federal and state law. These
 7               violations were inflicted by each of the Defendants in the manner
 8               herein alleged.
 9          2.   Jurisdiction is conferred on this Court by 28 U.S.C. §§1343(a)(3) and
10               1343(a)(4), which provides for original jurisdiction in this Court of
11               all suits brought pursuant to section 1983. Jurisdiction is also
12               conferred by 28 U.S.C. §1331.
13          3.   Because the acts and omissions complained of occurred in the County
14               of Kern, and it is believed that all defendants currently reside in the
15               County of Kern, venue is proper in the Eastern District of California.
16          4.   These allegations are based on Plaintiffs’ personal knowledge, and/or
17               on information and belief.
18                                         Parties
19          5.   At all times relevant to this Complaint, Savanah St. Clair (“Savanah”)
20               and Andy St. Clair (“Andy”) resided in the County of Kern,
21               California, maintaining a family as the parents of their children and
22               the minor Plaintiffs herein, J.S.1, J.S.2, T.S., and A.T.
23          6.   At all times applicable herein, Defendant COUNTY OF KERN, was
24               and is a public entity (“Kern County” or “County of Kern”). Kern
25               County Department of Human Services (“Kern DHS” or “DHS”) is a
26               subdivision, entity, or administrative arm of Kern County. Kern
27               County Sheriff’s Department (“Kern Sheriff’s Department”) is a
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                              1
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 3 of 55


 1                subdivision, entity, or administrative arm of Defendant County of
 2                Kern.
 3          7.    Kern County operates, manages, and controls Jamison Children’s
 4                Center (“Jamison”). (See Exhibit A.) The Jess Diamond Child
 5                Assessment Center (“Jess Diamond Center”) is a multi-disciplinary
 6                center located at Jamison. (See Exhibit A and Exhibit B.) Jess
 7                Diamond Center Team is comprised of DHS social workers, county
 8                counsel, law enforcement, Kern Medical Center, and medical
 9                personnel. (Ibid.) Jamison operates, manages, and controls the Jess
10                Diamond Center.
11          8.    At all times relevant herein, Defendant FERNANDO ROCHA
12                (“Rocha”) is and was an individual residing in the County of Kern,
13                and employed by Kern County as a DHS social worker. At all
14                relevant times herein, Rocha was performing and/or carrying out his
15                official duties as a Kern County official, employee, and/or agent, and
16                was acting under color of law.
17          9.    At all times relevant herein, Defendant LINDA FLORES LOPEZ
18                (“Lopez”) is and was an individual residing in the County of Kern,
19                and employed by Kern County as a DHS social worker. At all
20                relevant times herein, Lopez was performing and/or carrying out her
21                official duties as a Kern County official, employee, and/or agent, and
22                was acting under color of law.
23          10.   At all times relevant herein, Defendant FLORENCE MIRANDA
24                (“Miranda”) is and was an individual residing in the County of Kern,
25                and employed by Kern County as a DHS social worker. At all
26                relevant times herein, Miranda was performing and/or carrying out
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              2
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 4 of 55


 1                her official duties as a Kern County official, employee, and/or agent,
 2                and was acting under color of law.
 3          11.   At all times relevant herein, Defendant DEBRA GREENWOOD
 4                (“Greenwood”) is and was an individual residing in the County of
 5                Kern, and employed by Kern County as a DHS supervisor. At all
 6                relevant times herein, Greenwood was performing and/or carrying out
 7                her official duties as a Kern County official, employee, and/or agent,
 8                and was acting under color of law.
 9          12.   At all times relevant herein, Defendant DOE 1 is and was an
10                individual residing in the County of Kern, and employed by Kern
11                County as a DHS supervisor. At all times relevant herein, Defendant
12                DOE 1 was Rocha’s supervisor. At all relevant times herein, DOE 1
13                was performing and/or carrying out his or her official duties as a Kern
14                County official, employee, and/or agent, and was acting under color
15                of law.
16          13.   At all times relevant herein, Defendant DOE 2 is and was an
17                individual residing in the County of Kern, and employed by Kern
18                County as a DHS supervisor. At all times relevant herein, Defendant
19                DOE 2 was Lopez’s supervisor. At all relevant times herein, DOE 2
20                was performing and/or carrying out his or her official duties as a Kern
21                County official, employee, and/or agent, and was acting under color
22                of law.
23          14.   At all times relevant herein, Defendant DOE 3 is and was an
24                individual residing in the County of Kern, and employed by Kern
25                County as a DHS supervisor. Defendant DOE 3 was Lopez’s
26                temporary or interim supervisor on, or about, November 2013. At all
27                relevant times herein, DOE 3 was performing and/or carrying out his
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              3
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 5 of 55


 1                or her official duties as a Kern County official, employee, and/or
 2                agent, and was acting under color of law.
 3          15.   At all times relevant herein, Defendant DOE 4 is and was an
 4                individual residing in the County of Kern, and employed by Kern
 5                County as a DHS supervisor. Defendant DOE 4 was Lopez’s
 6                temporary or interim supervisor on, or about, December 2013. At all
 7                relevant times herein, DOE 4 was performing and/or carrying out his
 8                or her official duties as a Kern County official, employee, and/or
 9                agent, and was acting under color of law.
10          16.   At times when one or the other was indisposed or otherwise
11                unavailable, DOES 1-4 would cover for each other in the disposition
12                of their supervisory duties, which included signing court reports
13                under penalty of perjury.
14          17.   At all times relevant herein, Defendant OFFICER DONALD
15                MARVIN (“Officer Marvin”) is and was an individual residing in the
16                County of Kern, and employed by Kern County as a Kern County
17                Sheriff Deputy. At all relevant times herein, Officer Marvin was
18                performing and/or carrying out his official duties as a Kern County
19                official, employee, and/or agent, and was acting under color of law.
20          18.   At all times relevant herein, Defendant OFFICER DOUGLAS
21                WILSON (“Officer Wilson”) is and was an individual residing in the
22                County of Kern, and employed by Kern County as a Kern County
23                Sheriff Deputy. At all relevant times herein, Officer Wilson was
24                performing and/or carrying out his official duties as a Kern County
25                official, employee, and/or agent, and was acting under color of law.
26          19.   At all times relevant herein, Defendant DOES 1-10 are and were
27                individuals residing in the County of Kern, and employed by Kern
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                            4
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 6 of 55


 1                County as DHS social workers. At all relevant times herein, DOE 1-
 2                10 were performing and/or carrying out their official duties as Kern
 3                County officials, employees, and/or agents, and were acting under
 4                color of law.
 5          20.   At all times relevant herein, Defendant DOES 11-20 are and were
 6                individuals residing in the County of Kern, and employed by Kern
 7                County as Kern County Sheriff Deputies. At all relevant times herein,
 8                DOES 11-20 were performing and/or carrying out their official duties
 9                as Kern County officials, employees, and/or agents, and were acting
10                under color of law.
11          21.   Defendant KERN MEDICAL CENTER (“KMC”) is a medical center
12                located in the County of Kern. KMC is operated, managed, and/or
13                controlled by Kern County. In the alternative, KMC performs these
14                medical examinations pursuant to a contract with Kern County. KMC
15                is member of the Jess Diamond Center Team. (See Exhibit A.) KMC
16                willfully performs forensic investigatory medical examinations in
17                collaboration with and for the Kern County. (See Exhibit A.) John
18                Digges, MD is employed by KMC, and serves as the Medical
19                Director for the Jess Diamond Center and the Forensic Pediatrician
20                for Kern County. (See Exhibit C.)
21          22.   Defendant Doctor DOES 21-30 are and were individuals residing in
22                the County of Kern, and employed by Kern County and KMC.
23                Defendant Doctor DOES 21-30 voluntarily collaborated with DHS,
24                and willfully participated in conducting forensic medical
25                examinations at KMC. Defendant Doctor DOES 21-30 are Kern
26                County employees and/or agents. Kern County compensated KMC
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                            5
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 7 of 55


 1                and Defendant Doctor DOES 21-30 for performing the forensic
 2                medical examinations alleged herein.
 3          23.   Plaintiff is ignorant of the true names and capacities of those
 4                Defendants sued as DOES 1 through 30. When ascertained, Plaintiffs
 5                will amend this Complaint by inserting their true names and
 6                capacities.
 7          24.   At all times mentioned herein, each of the above identified
 8                Defendants were acting under color of law in committing the acts
 9                alleged, and were acting within the course and scope of their duties.
10          25.   Defendants were the knowing agents and/or alter egos of one another.
11                Defendants directed, ratified, and/or approved each other’s conduct
12                and that of each other’s agents or employees. Defendants agreed
13                upon, approved or ratified each other’s conduct, or otherwise
14                conspired together to commit all of the acts and/or omissions alleged
15                herein. The above defendants are responsible for the occurrences
16                complained of, and conspired with, and/or aided and/or abetted each
17                other in committing the acts complained of.
18                                  General Allegations
19          26.   Savanah and Andy were married in 2009. They are the biological
20                parents of T.S., J.S.1, and J.S.2. A.T. is Savanah’s biological child
21                and Andy has cared for A.T. as his own child since 2008. In
22                September 2013, A.T. was 10, T.S. was 4, and the twins J.S.1., and
23                J.S.2 were two years and nine months old. Savanah and Andy were
24                adequately caring for their children for many years, and enjoyed a
25                strong and loving bond with their children.
26
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                             6
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 8 of 55


 1          27.      Peggy St. Clair is Andy’s mother, and the childrens’ paternal
 2                   grandmother. John Traver is Savanah’s father, and the children’s
 3                   maternal grandfather.
 4          28.      In September 2013, Savanah, Andy and the children all lived together
 5                   as a family unit in a home owned by Savanah’s father, John Tarver. In
 6                   exchange for rent, Andy was gradually remodelling the house.
 7          29.      On September 13, 2013, Savanah received a full-time academic
 8                   genetic research appointment with the University of California,
 9                   Riverside. She was officially hired on September 25, 2013. Andy
10                   worked in construction and was studying for the Contractors State
11                   Licensing Exam.
12          31.      In September 2013, A.T. and T.S. were excelling in school.1 A.T. was
13                   classified as a Gifted and Talented student. As of September 24,
14                   2013, A.T., T.S., J.S.1., and J.S.2. were happy and healthy, well cared
15                   for, free of all distress and not in need of medical attention.
16          32.      Andy and Savanah possessed California medical marijuana
17                   authorization documents, which were prescribed by their doctor.
18                   California law permits a person to legally possess and cultivate
19                   marijuana for their personal medical purposes. Cal. Health & Saf.
20                   Code §§11362.5 and 11362.775. Pursuant to California law, Plaintiffs
21                   legally possessed raw medical marijuana and were cultivating medical
22                   marijuana plants. Andy was medically authorized to cultivate and
23                   grow up to ninety (90) medical marijuana plants.
24          33.      All medical marijuana plants were, at all times, inaccessible to the
25                   Plaintiffs children. A small number of plants were grown 500 yards
26                   from Plaintiffs’ house, on the same property, in a locked double
27
            1
28              At this time, J.S.1 and J.S.2 were not yet old enough to attend school.
                                     COMPLAINT FOR DAMAGES

     Case No.                                                                               7
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 9 of 55


 1                fenced enclosure. The remaining plants were grown in a detached and
 2                locked workshop on the property which was at all times inaccessible
 3                to the Plaintiff children.
 4          34.   Savanah stopped using medical marijuana on September 13, 2013, in
 5                anticipation of her new research appointment and as such did not pose
 6                any threat to the safety of her children.
 7          35.   On July 31, 2013, Andrew “Duke” Maxwell, Plaintiffs’ neighbor,
 8                entered Plaintiffs’ front yard and shot Plaintiffs’ baby goat. Plaintiffs
 9                J.S.1 and J.S.2. witnessed this grim event and were traumatized by it.
10          36.   Maxwell’s harassment continued. On August 2, 2013, Maxwell called
11                Kern DHS, and made a bad faith report of child neglect against
12                Plaintiffs parents Savanah and Andy. No allegation of any type of
13                physical abuse was reported. Maxwell alleged that Plaintiffs’ yard
14                was dirty with construction trash, that J.S.1. and J.S.2. were dirty, and
15                that Plaintiffs’ were cultivating marijuana. Maxwell also informed
16                DHS that he did not contact law enforcement regarding the marijuana
17                cultivation.
18          37.   Around August 6, 2013, a general neglect allegation was assigned for
19                investigation as a non-emergency referral. Defendant Rocha was
20                assigned the investigation. In August, Rocha twice attempted to
21                initiate his investigation. But, between August 2, 2013 through
22                September 23, 2013, no DHS social worker, including Rocha, ever
23                contacted Andy or Savanah or otherwise met with the children.
24          38.   On September 24, 2013, Andy and Savanah had not partaken of
25                marijuana at all. Nor were they under the influence of any drugs or
26                alcohol.
27 / / /
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                                 8
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 10 of 55


 1 Unwarranted Entry and Seizure
 2          39.   On September 24, 2013, Rocha set out to visit the St. Clair home. He
 3                requested law enforcement assistance. Officer Marvin was assigned
 4                to provide assistance.
 5          40.   At around 11:30 a.m., Defendants Rocha and Officer Marvin arrived
 6                at the St. Clair home, and knocked on the side door. Andy met them
 7                outside. Officer Marvin demanded entry into the home, and requested
 8                that the family dog be locked up. Andy permitted Officer Marvin and
 9                Rocha into the yard. Andy did not consent or invite Officer Marvin or
10                Rocha to enter the family home. Rather, Officer Marvin pushed
11                passed Andy and entered the home without consent and over Andy’s
12                objection. Rocha followed Officer Marvin and barged into the St.
13                Clair home by force and without consent.
14          41.   Upon entry into the home, Officer Marvin and Rocha observed raw
15                medical marijuana on a table in the living room. Savanah was seated
16                on the couch. Rocha and Marvin demanded to see Savanah and
17                Andy’s medical marijuana authorization documents. Savanah and
18                Andy both complied.
19          42.   At this time, A.T. and T.S. were both at school. J.S.1 and J.S.2 were
20                napping in their bedroom with the door closed, but unlocked.
21          43.   Without consent to search the home, Rocha wandered around the
22                home until he found the room where J.S.1 and J.S.2 were sleeping.
23                The bedroom, including the floor, was clean, and there was no
24                noticeable odor. Rocha did not observe any feces or other unsanitary
25                matter in the bedroom. Andy and Savanah tended to J.S.1 and J.S.2.
26          44.   Next, Rocha searched the pantry and refrigerator. Both were stocked
27                with food and adequate supplies for the children. Rocha demanded
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                             9
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 11 of 55


 1                that Andy prove the house had running water. Andy complied.
 2                Officer Marvin stayed downstairs with Savanah.
 3          45.   At this time, Savanah made arrangements with Peggy St. Clair to pick
 4                up and care for J.S.1 and J.S.2, in the event Savanah and Andy were
 5                arrested. Peggy St. Clair agreed to take care of all the children, and
 6                started to make the forty (40) mile commute from Bakersfield, CA.
 7          46.   Defendant Rocha continued to search the home, and observed raw
 8                medical marijuana in Andy and Savanah’s bedroom.
 9          47.   Defendant Rocha took out a camera and began taking pictures. Andy
10                and Savanah again objected to Rocha’s unwarranted search of their
11                home and further objected to Rocha taking pictures of their home
12                during the unwarranted search. Rocha ignored their objections, and
13                continued to take photographs of the home and family.
14          48.   Savanah continuously objected that Rocha and Marvin were
15                searching the home without permission or consent. Savanah asked
16                how Officer Marvin was permitted to search Plaintiffs’ home without
17                their permission or consent. Officer Marvin lied to the Plaintiffs, and
18                claimed that their permission was not required because children were
19                present. Officer Marvin and Rocha continued to search Plaintiffs’
20                home.
21          49.   Officer Marvin contacted Officer Wilson and explained the situation.
22                Officer Wilson advised that he would head over to Plaintiffs’ home.
23          50.   At around 12:30 pm, Savanah informed Officer Marvin that she had
24                to pick up A.T. and T.S. from school. Officer Marvin prohibited
25                Savanah from picking up her children. Instead, he commanded
26                Savanah to remain in the home and to find someone else to do it.
27                Savanah made arrangements for her father, John Tarver, to pick up
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              10
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 12 of 55


 1                and care for A.T. and T.S. John Tarver also agreed to care for A.T.
 2                and T.S. in case Plaintiffs were arrested. Savanah informed Officer
 3                Marvin that her father had agreed to and was able to care for A.T. and
 4                T.S.
 5          51.   Plaintiffs explained to Officer Marvin and Rocha that A.T., T.S.,
 6                J.S.1, and J.S.2 were not permitted to be in any room containing
 7                medical marijuana without supervision and demonstrated that all
 8                marijuana was locked away and non-accessible to the children.
 9          52.   Officer Wilson arrived at Plaintiffs’ house. Peggy St. Clair also
10                arrived about the same time.
11          53.   Peggy St. Clair informed Rocha, Officer Marvin, and Officer Wilson
12                that she was ready, willing, and able to care for J.S.a and J.S.2 as
13                Savanah had requested and arranged.
14          54.   Officers Marvin and Wilson demanded access to Andy’s locked
15                workshop. Andy unlocked the workshop. Officers Marvin and Wilson
16                saw Andy’s medical marijuana plants.
17          55.   Sometime after 3:00 pm, Kern County Code Enforcement Officer Al
18                Rojas arrived at the St. Clair home. Officer Rojas examined Andy’s
19                medical marijuana plants. He alleged that Andy was growing too
20                many medical marijuana plants, and was in violation of a County
21                ordinance.
22          56.   The medical marijuana plants, located in Andy’s locked workshop,
23                were surrendered, and removed. Officers Marvin and Wilson further
24                removed all marijuana that was located inside the home. As such,
25                even if the plants had posed some sort of speculative danger to the
26                children, once the plants were removed, any such danger was
27                ameliorated.
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                            11
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 13 of 55


 1          57.   Officer Rojas deemed the medical marijuana plants, growing outside
 2                in the locked double fenced enclosure, permissible, and allowed these
 3                plants to remain untouched.
 4          58.   Officer Marvin observed and confirmed that both J.S.1 and J.S.2 had
 5                suffered no physical injuries, and did not require any medical
 6                assistance.
 7          59.   Rocha, Officer Marvin, Officer Wilson, and DOES 1 through 20,
 8                conferred and discussed A.T., T.S., J.S.1, and J.S.2’s proposed
 9                seizure and removal from their parents’ custody. All agreed to seize
10                A.T., T.S., J.S.1, and J.S.2 without judicial authorization and without
11                first obtaining the consent of either parent. Rocha, Officer Marvin,
12                Officer Wilson, and DOES 1 through 20, assisted each other in the
13                unwarranted seizure and/or were integral participants in that
14                unwarranted seizure.
15          60.   Rocha discussed A.T., T.S., J.S.1, and J.S.2’s proposed seizure and
16                removal from their parents’ custody with his supervisor, Defendant
17                Greenwood and/or DOES 1 through 20. After hearing all relevant
18                information, Greenwood and/or DOES 1 through 20 agreed and
19                affirmed the decision to seize A.T., T.S., J.S.1, and J.S.2 without a
20                court order or judicial authorization even though none of the children
21                were in immediate danger and their parents had made arrangements
22                for their care in the event Andy and/or Savanah were arrested.
23          61.   At this time, A.T., T.S., J.S.1, and J.S.2 were not in immediate danger
24                of suffering serious bodily injury.
25          62.   Officer Marvin also signed the “Transfer of Custody” form for A.T.,
26                T.S., J.S.1, and J.S.2
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                             12
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 14 of 55


 1          63.   Officer Marvin commanded Andy and Savanah to sit down. At this
 2                time, Officer Marvin stated that A.T., T.S., J.S.1, and J.S.2 were being
 3                seized and removed from Andy and Savanah’s custody. They were
 4                shocked and could say nothing. Andy cried. The lack of a verbal
 5                response upset Rocha, and he became aggressive. Rocha demanded
 6                that Savanah call her father John Tarver immediately, and advise him
 7                that A.T. and T.S. were also being seized and removed. Should
 8                Savanah refuse, Rocha threatened that he and law enforcement would
 9                tear John Tarver’s house to pieces. At this moment, Rocha stood
10                shoulder to shoulder with Officer Marvin, who was armed. Marvin
11                did not intercede or intervene in the situation to stop Rocha’s
12                aggressive behaviors or to otherwise reign him in. Rather, Marvin
13                participated in the event by standing by in a menacing and supportive
14                manner. Savanah felt intimidated and that she had no other options.
15                She did as she was told, and called her father.
16          64.   Defendant Miranda arrived at the St. Clair home about this time.
17          65.   Andy and Savanah again reiterated their desire for Peggy St. Clair to
18                care for J.S.1 and J.S.2. and explained to Rocha that arrangements
19                had been made with Peggy St. Clair to care for the children. However,
20                Rocha ignored Andy and Savanah’s arrangements and seized both
21                J.S.1 and J.S.2, had them strapped into the DHS van, and driven off.
22          66.   At around 4:00 pm, Defendant Miranda took J.S.1 and J.S.2 and
23                transported them to Kern Medical Center and had them both
24                medically examined, without a warrant or other similar court order
25                authorizing the medical examination even though the children
26                appeared to be in good health and not experiencing any form of
27                medical emergency.
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                            13
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 15 of 55


 1          68.   Sometime after 4:00 pm, Rocha arrived at John Traver’s house.
 2                Rocha observed and confirmed that A.T. and T.S. were healthy, had
 3                no visible injuries, displayed no signs of abuse, and were
 4                appropriately dressed for the weather.
 5          69.   John Traver confirmed that Savanah arranged with him for the
 6                continued care of A.T. and T.S. and advised that he was ready,
 7                willing, and able to care for A.T. and T.S. Rocha rejected the
 8                arrangement. Rocha did not inquire or express any concern regarding
 9                John Tarver’s ability to care for A.T. and T.S.
10          70.   Rocha reiterated that the decision to seize A.T. and T.S. had already
11                been made. In accordance with this prior decision, Rocha seized A.T.
12                and T.S. without judicial authorization and/or consent and in the
13                marked absence of any form of emergency. Rocha transported A.T.
14                and T.S. to Kern Medical Center where both children were medically
15                examined without their parents’ knowledge and/or consent and
16                without a court order authorizing the examination even though they
17                appeared to be in good health and were experiencing no form of
18                medical emergency.
19          71.   At around 6:00 pm, Officers Marvin informed Andy and Savanah, for
20                the first time ever, that they were being placed under arrest.
21 Unwarranted and Non-Consensual Medical Examination
22          72.   All four of the children were medically examined, without parental
23                consent, in the absence of any form of emergency, and without court
24                authorization or any other form of lawful authority. As expected, the
25                examinations revealed that all children were healthy and there was no
26                evidence of physical harm or exposure to medical marijuana.
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                             14
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 16 of 55


 1          73.   Defendant Miranda transported J.S.1 and J.S.2 to Kern Medical
 2                Center for a forensic investigatory medical examination. Likewise,
 3                Rocha transported A.T. and T.S. to Kern Medical Center for a
 4                forensic investigatory medical examination. Neither parent consented
 5                to such an examination, and no court order or warrant was obtained to
 6                authorize such an examination.
 7          74.   At Kern Medical Center, Doctor DOES 21-30, performed forensic
 8                investigatory medical and physical examinations on A.T., T.S., J.S.1,
 9                and J.S.2 These were performed without notice and/or parental
10                knowledge or consent, without a court order, and in the absence of
11                exigent circumstances. At this time, A.T., T.S., J.S.1, and J.S.2 did
12                not require any form of immediate medical assistance.
13          75.   These examinations were not undertaken in an effort to treat or heal
14                A.T., T.S., J.S.1, and J.S.2 Instead, KMC performs these
15                examinations in willful collaboration with and for Kern County DHS.
16                KMC jointly and actively participates in all DHS investigations
17                regarding child abuse.
18          76.   Defendants Rocha, Miranda, KMC, or Doctor DOES 21-30 undertook
19                no effort to obtain parental consent or a court order authorizing these
20                forensic medical examinations. Instead, it was Kern County and
21                KMC’s custom and standard operating procedure to perform these
22                forensic investigatory medical examinations without a court order or
23                parental consent.
24          77.   Andy and Savanah were completely excluded from A.T., T.S., J.S.1,
25                and J.S.2’s forensic investigatory medical examinations, and were not
26                allowed to be in close proximity.
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                             15
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 17 of 55


 1          78.   These forensic examinations found no visible injuries or other indicia
 2                of abuse.
 3 Unwarranted Interrogation of The Child A.T.
 4          79.   On September 25, 2013, Defendant Lopez interviewed, interrogated,
 5                and/or questioned A.T. for around one (1) hour. This interview was
 6                conducted without parental consent and without judicial
 7                authorization.
 8          80.   A.T., age 10, advised that she was not the victim of any type of abuse,
 9                had never suffered any physical abuse, and was never exposed to any
10                marijuana or other drug.
11 Deception in the Presentation of Evidence
12          81.   After the minor Plaintiffs’ unwarranted seizure and unwarranted
13                medical examinations and interrogations, Rocha drafted certain
14                reports, and other documents, pertaining to his investigation and
15                interaction with the other Defendants and the Plaintiffs. Rocha
16                included false statements, and/or suppressed known exculpatory
17                evidence, in these reports. Rocha knew that these reports, and other
18                documents, would be reviewed, examined, and/or relied upon by
19                subsequent Kern County social workers and by the juvenile court in
20                making its custody and detention decisions.
21          82.   On September 26, 2013, Defendant Lopez drafted the Juvenile
22                Dependency Petition (“Petition”) for A.T., T.S., J.S.1, and J.S.2 The
23                “Petition” is an official document prepared by DHS and filed with the
24                Superior Court to initiate formal juvenile dependency proceedings.
25                By law, the Petition is required to be verified under penalty of perjury
26                and must not contain false and/or untrue statements.
27
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                             16
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 18 of 55


 1          83.   Defendant Lopez did not conduct a reasonable investigation to
 2                determine the truth and veracity of the factual statements she set out
 3                in the Petition, and Lopez was not present at Plaintiffs’ home on
 4                September 24, 2013.
 5          84.   On September 26, 2013, Defendant Lopez signed the Petition under
 6                penalty of perjury, and attested to the veracity of all information
 7                contained therein. After signing the petition “under penalty of
 8                perjury,” Lopez filed it with the juvenile court. Kern County Counsel
 9                Teresea A. Goldner read and endorsed the petition. Defendant DOE 2
10                reviewed and approved the Petition.
11          85.   The Petition included known material false statements. By way of
12                example, the Petition stated that (1) J.S.1 and J.S.2 were found locked
13                in their bedroom, (2) J.S.1 and J.S.2 bedroom smelled of feces, and
14                (3) feces was located on the floor. The Petition also falsely stated that
15                Savanah is incarcerated and cannot arrange for A.T., T.S., J.S.1, and
16                J.S.2’s care. In fact, before Savanah and Andy were arrested, they had
17                already made arrangements for the continued care and custody of
18                their children in the event they were arrested.
19          86.   Lopez further omitted exculpatory evidence from the Petition. By way
20                of example, Lopez failed to disclose that A.T., T.S., J.S.1, and J.S.2
21                were never exposed to medical marijuana or smoke, or that the
22                alleged numerous marijuana plants were fenced and/or locked away
23                and inaccessible to the children.
24          87.   On September 26, 2013, Defendant Lopez drafted the Detention
25                Report for A.T., T.S., J.S.1, and J.S.2 A “Detention Report” is an
26                official document that is filed with the juvenile dependency court in
27                advance of the Detention Hearing. The Detention Hearing is generally
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              17
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 19 of 55


 1                the first hearing that takes place in a juvenile dependency action. A
 2                Detention Report is the primary evidentiary document the juvenile
 3                court will rely on in making its prima facie findings regarding the
 4                propriety of the detention of a child from its parents and/or family
 5                home. The matter set out in the Detention Report is required to be
 6                honest, accurate, and complete in all material respects.
 7          88.   On September 26, 2013, Defendant Lopez signed the Detention
 8                Report and caused it to be filed with the juvenile court intending that
 9                the juvenile court admit it into evidence and rely upon it in making its
10                custody decisions. Without personal knowledge of the facts or
11                investigation, Defendant DOE 2 reviewed and signed the Detention
12                Report. DOE 2 had no personal knowledge as to the veracity, or lack
13                thereof, of the statements set out in the Detention Report. Lopez and
14                DOE 2 did not conduct a reasonable investigation to determine the
15                truth and veracity of the factual statements set out in the Detention
16                Report.
17          89.   The Detention Report included false statements and omitted known
18                exculpatory evidence.
19          90.   The Detention Hearing was held on September 27, 2013. At this time,
20                Savanah was out of custody. She attended the hearing.
21          91.   At the Detention Hearing, the Petition was considered, and the
22                Detention Report was accepted into evidence. The juvenile court
23                considered and relied upon the false, inaccurate, and incomplete
24                statements contained in the Petition and Detention report. Based on
25                the false and materially incomplete information before it, the juvenile
26                court ordered that A.T., T.S., J.S.1, and J.S.2 would continue to be
27                detained from their parents’ custody and care.
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                             18
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 20 of 55


 1          92.   A.T. was placed in the Jamison Center, and was removed from her
 2                school. T.S., J.S.1, and J.S.2 were placed in Emergency Foster Care.
 3          93.   Lopez refused to allow the children to see, speak, or visit their parents
 4                or family until October 5, 2013.
 5          94.   On October 7, 2013, J.S.2 was injured while in DHS approved
 6                Emergency Foster Care Provider Cynthia McKinley’s custody. J.S.2
 7                received three stitches on his face. Following this incident, A.T., T.S.,
 8                J.S.1, and J.S.2 were immediately moved to Peggy St. Clair’s house.
 9          95.   Even though the juvenile court placed no restriction on the children’s
10                ability to talk to their parents on the phone, Lopez refused to permit
11                the children to speak with their parents while they were with Peggy
12                St. Clair. If they disobeyed, Lopez threatened to send A.T., T.S.,
13                J.S.1, and J.S.2 back to foster care, where she implied they might get
14                hurt again. Lopez had an evil grin and cackled when conveying this
15                threat Andy and Savanah.
16          96.   Around the end of October, A.T. was moved to Vincent Burroughs
17                home.
18          97.   On October 25, 2013, Lopez filed the Jurisdiction Report. She signed
19                this report under penalty of perjury.
20          98.   At this time, Defendant DOE 3 was Lopez’s acting supervisor and co-
21                signed the report under penalty of perjury. DOE 3 did not investigate
22                the matters set forth in the report in any way. DOE 3 had no personal
23                knowledge as to the veracity, or lack thereof, of the statements set out
24                in the Jurisdiction Report. In signing the Jurisdiction Report, DOE 3
25                did not alert the juvenile court that the statements contained in the
26                report were not based on DOE 3’s independent or personal
27                investigation.
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                              19
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 21 of 55


 1          99.   Lopez and DOE 3 failed to conduct a reasonable investigation to
 2                determine the truth and veracity of the factual statements set out in
 3                the Jurisdiction Report.
 4          100. The Jurisdiction Report included false statements, omitted known
 5                exculpatory evidence, and reiterated many of the same false
 6                statements set out in the Detention Report and Petition.
 7          101. The Jurisdiction Hearing was scheduled for November 4, 2013, but
 8                was continued at a contested hearing and rescheduled for December
 9                10, 2013.
10          102. By the end of November, Andy and Savanah had completed parenting
11                classes and were enrolled in additional classes. Their house and
12                property was also cleaned up. Lopez refused to inspect and evaluate
13                their home and instead continued to detain the minor plaintiffs from
14                their family home even though she knew there was no basis to
15                continue to do so.
16          103. On December 10, 2013, Lopez filed the Disposition Report. She
17                signed the report under penalty of perjury.
18          104. At this time, Defendant DOE 4 was Lopez’s acting supervisor and co-
19                signed the report under penalty of perjury. DOE 4 did not investigate
20                the matters set forth in the report in any way. DOE 4 had no personal
21                knowledge as to the veracity, or lack thereof, of the statements set out
22                in the Disposition Report. In signing the Jurisdiction Report, DOE 4
23                did not alert the juvenile court that the statements contained in the
24                report were not based on DOE 4’s independent or personal
25                investigation.
26          105. The Disposition Report included false statements, omitted known
27                exculpatory evidence, and reiterated many of the same false
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                             20
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 22 of 55


 1                statements set out in the Detention Report, Petition, and Jurisdiction
 2                Report. The Disposition Report also included new false material. By
 3                way of example, Lopez stated that Andy and Savanah were making
 4                no progress toward reunification. Defendant Lopez also falsely stated
 5                that the court had assumed jurisdiction of the four minors on
 6                November 4, 2013. This was blatantly false.
 7          106. On December 10, 2013, the juvenile court strongly encouraged DHS
 8                to visit and inspect the parents’ home.2
 9          107. The jurisdictional matter was held and argued over several hearings.
10                Over the course of these hearings, T.S., J.S.1, and J.S.2 were returned
11                to their parents’ custody.
12          108. Ultimately, in January 2014, the juvenile court found no basis for
13                jurisdiction, and dismissed A.T., T.S., J.S.1, and J.S.2’s Petitions.
14          109. A.T., T.S., J.S.1, and J.S.2 were returned to their parents’ custody.
15          110. Plaintiffs have not obtained the Juvenile Case Files for A.T., T.S.,
16                J.S.1, and J.S.2. Plaintiffs will file Cal. Welf. & Inst. Code, §827
17                requests for disclosure of the Juvenile Case Files shortly. Therefore,
18                the foregoing recitation of misrepresentations and suppressions are
19                exemplary in nature, and alleged with reservation of the right to
20                introduce additional evidence of misrepresentation and suppression at
21                time of trial, based on new interpretation or information uncovered
22                during the Cal. Welf. & Inst. Code, §827 proceedings and/or
23                discovery process. Additionally, Plaintiffs shall reserve the right to
24                seek leave of court to amend this pleading, should additional facts,
25                including the identity of other culpable persons, be later discovered.
26
27          2
           The Juvenile Court did not order this action, because it had not taken
28 jurisdiction, and was unsure whether it had the power to issue an inspection order.
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              21
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 23 of 55


 1                            FIRST CLAIM FOR RELIEF – §1983
 2         The Unwarranted Seizure of A.T., T.S., J.S.1, and J.S.2 in Violation of
 3                 Plaintiffs’ Fourt Amendment Right to Familial Association
 4      (By all Plaintiffs Against Defendants Officer Marvin, Officer Wilson, Rocha,
 5              Greenwood, Miranda, and Defendant DOES 1 through 20, inclusive.)
 6          111. The minor Plaintiffs reallege, and to the extent applicable, incorporate
 7                   herein as if set forth in full, paragraphs 1 through 110.
 8          112. At all times relevant herein, the right to familial association
 9                   guaranteed under the First and Fourth Amendments to the United
10                   States Constitution was clearly established, such that any reasonable
11                   social services agent and/or police officer would know that it is
12                   unlawful to seize a child from the care, custody, and control of his or
13                   her parent(s) or to question, threaten, examine, or search a child in the
14                   absence of exigent circumstances without first obtaining a warrant to
15                   do so.
16          113. Defendants Officer Marvin, Officer Wilson, Rocha, Greenwood,
17                   Miranda, and Defendant DOES 1 through 20, inclusive, were acting
18                   under color of state law when they jointly acted, agreed, and/or
19                   conspired to violate Plaintiffs’ constitutional rights by, but not limited
20                   to, entering Plaintiffs’ home and seizing, removing, detaining, and
21                   continuing to detain the minor Plaintiffs A.T., T.S., J.S.1, and J.S.2
22                   from their parents’ care, custody, and/or control.
23          114. Defendants Officer Marvin, Officer Wilson, Rocha, Greenwood,
24                   Miranda, and Defendant DOES 1 through 20, inclusive, entered
25                   Plaintiffs’ home and seized, removed, and/or detained A.T., T.S.,
26                   J.S.1, and J.S.2 from their parents’ care, custody, and/or control –
27                   without judicial authorization, parental consent, a court order, and/or
28
                                     COMPLAINT FOR DAMAGES

     Case No.                                                                                 22
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 24 of 55


 1                exigent circumstances. At that time of seizure, A.T., T.S., J.S.1, and
 2                J.S.2 were each in good health, did not need any medical care, and
 3                had no signs of visible injuries, marks or bruises. Officer Marvin also
 4                specifically verified that J.S.1 and J.S.2 did not have any physical
 5                injuries and did not require any medical assistance.
 6          115. Prior to A.T., T.S., J.S.1, and J.S.2’s unwarranted seizure, Defendants
 7                Officer Marvin, Officer Wilson, Rocha, Greenwood, and Defendant
 8                DOES 1 through 20, inclusive, and each of them, discussed the
 9                proposed warrantless seizure. They all agreed and/or approved of the
10                decision to forgo obtaining judicial authorization prior to seizing
11                A.T., T.S., J.S.1, and J.S.2 from their parents’ care, custody, and/or
12                control.
13          116. Defendants Officer Marvin, Officer Wilson, Rocha, Greenwood,
14                Miranda, and Defendant DOES 1 through 20, inclusive, and each of
15                them together, were joint and/or integral participants in A.T., T.S.,
16                J.S.1, and J.S.2’s seizure from their parents’ care, custody, and/or
17                control. These Defendants failed to intervene and stop A.T., T.S.,
18                J.S.1, and J.S.2’s seizure.
19          117. Prior to the seizure, Defendants Officer Marvin, Officer Wilson,
20                Rocha, Greenwood, Miranda, and Defendant DOES 1 through 20,
21                inclusive, failed to interview all witnesses and never spoke with A.T.
22                or T.S.
23          118. As a direct and proximate consequence of this violation, Plaintiffs
24                have suffered, and will continue to suffer, damages, including but not
25                limited to, physical and/or mental anxiety and anguish according to
26                proof at trial.
27
28
                                    COMPLAINT FOR DAMAGES

     Case No.                                                                              23
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 25 of 55


 1          119. Defendants Officer Marvin, Officer Wilson, Rocha, Greenwood,
 2                Miranda, and Defendant DOES 1 through 20, inclusive, acted
 3                intentionally and/or with a conscious disregard for Plaintiffs’
 4                constitutional rights. As a result of this conduct, Plaintiffs are entitled
 5                to recover punitive damages against these individual defendants.
 6                       SECOND CLAIM FOR RELIEF – §1983
 7     Violation of Plaintiffs’ Fourteenth Amendment Due Process Right to Be Free
 8         From Deception in the Presentation of Evidence to the Juvenile Court
 9                   (By all Plaintiffs Against Defendants Rocha, Lopez,
10                              DOES 1 through 20, inclusive.)
11          120. Plaintiffs reallege and restate each of the foregoing allegations as if
12                set forth herein in full.
13          121. At all times relevant herein, there existed a clearly established due
14                process right of individuals not to be subjected to false accusations by
15                government officials, including the deliberate presentation of false or
16                perjured evidence, and/or by the suppression of exculpatory
17                information in court proceedings or in documents submitted with
18                recommendations or requests made to the court. Any reasonable
19                social services agent and/or government agent would know that it is a
20                due process violation, under the Constitution’s Fourteenth
21                Amendment, to lie, exaggerate, fabricate evidence, and/or suppress
22                material exculpatory evidence in court reports and other documents
23                filed with the juvenile court, and/or relied upon by subsequent social
24                workers.
25          122. Defendants Rocha, Lopez, and DOES 1-20, and each of them, had the
26                affirmative and self evident duty to be truthful, accurate, and
27                complete in petitions, reports, and documents submitted to the
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                              24
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 26 of 55


 1                juvenile court – a court with power to adjudicate substantial rights,
 2                including legal and custodial rights of children and parents. Similarly,
 3                defendants had an equal duty to refrain from using improper and
 4                deceptive means to obtain judicial orders sustaining recommendations
 5                disparaging and/or otherwise impairing or impinging upon Plaintiffs’
 6                due process rights.
 7          123. Defendants Rocha, Lopez, and DOES 1-20, and each of them, either
 8                singularly or jointly acted, and/or conspired, to deliberately or
 9                recklessly present false statements and/or omit known exculpatory
10                omissions material in the Juvenile Dependency Petition and/or reports
11                filed in the Juvenile Court. This deceptive conduct caused A.T., T.S.,
12                J.S.1, and J.S.2’s continued and prolonged detention of Plaintiffs
13                from the care, custody, and/or control of their parents.
14          125. Defendants Rocha, Lopez, and DOES 1-20 were acting under color of
15                state law when they jointly acted, agreed, and/or conspired to violate
16                Plaintiffs’ constitutional rights by, but not limited to, engaging in
17                deception in the presentation of evidence to the juvenile court.
18          126. As a direct and proximate consequence of this violation, Plaintiffs
19                have suffered, and will continue to suffer, damages, including but not
20                limited to, physical and/or mental anxiety and anguish according to
21                proof at trial.
22          127. Defendants Rocha, Lopez, and DOES 1-20 acted intentionally and/or
23                with a conscious disregard for Plaintiffs’ constitutional rights. As a
24                result of this conduct, Plaintiffs are entitled to recover punitive
25                damages against these individual defendants.
26 / / /
27
28
                                    COMPLAINT FOR DAMAGES

     Case No.                                                                              25
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 27 of 55


 1                         THIRD CLAIM FOR RELIEF – §1983
 2     Unwarranted, Non-Consensual Forensic Medical Examinations of A.T., T.S.,
 3              J.S.1, and J.S.2 in Violation of Plaintiffs’ Constitutional Rights
 4    (By Plaintiffs Against Defendants Kern County and Kern Medical Center Doctor
 5                                   DOES 21-30, inclusive.)
 6          128. Plaintiffs reallege and restate each of the foregoing allegations as if
 7                 set forth herein in full.
 8          129. The right to family association includes the right of children to have
 9                 their parents make important medical decisions for them, rather than
10                 the state. Wallis v. Spencer, 202 F.3d 1126, 1141 (9th Cir. 2000).
11                 Absent parental consent, court order, or exigent circumstances
12                 medical examinations may not be undertaken for investigative
13                 purposes at the behest of state officials. Ibid. Children also have a
14                 constitutional right to have their parents with them or reasonably
15                 nearby while they are receiving medical attention or to be in close
16                 proximity while all or a part of the medical procedure is being
17                 conducted. Id. at 1142. The right of a child to not be subjected to
18                 medical and physical examinations in the absence of a warrant,
19                 parental consent, or emergency was so clearly established that
20                 Defendant Doctor DOES 21-30, would know it violated Plaintiffs’
21                 constitutional rights.
22          130. On September 24, 2013, Doctor DOES 21-30, performed forensic
23                 medical and physical examinations on A.T., T.S., J.S.1, and J.S.2
24                 These forensic investigatory examinations were performed without
25                 parental notice and/or knowledge, without parental consent, without
26                 court order, and in the absence of exigent circumstances. Plaintiffs’
27
28
                                    COMPLAINT FOR DAMAGES

     Case No.                                                                              26
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 28 of 55


 1                parents were completely excluded from attending these medical
 2                examinations and/or being in close proximity.
 3          131. As a direct and proximate result of Defendants’ conduct, Plaintiffs’
 4                rights arising under the Fourth and Fourteenth Amendments to the
 5                United States Constitution were violated; and, Plaintiffs have suffered
 6                damages thereby, as according to proof at trial.
 7          132. Defendant Doctor DOES 21-30 conduct as herein alleged were
 8                intentional and/or with a conscious disregard for Plaintiffs’ rights. As
 9                a result of their conduct, Plaintiffs are entitled to recover punitive
10                damages.
11      FOURTH CLAIM FOR RELIEF – MONELL RELATED CLAIMS FOR
12    UNWARRANTED SEIZURES AND EXAMINATIONS BY KERN COUNTY
13                                   SOCIAL WORKERS
14               (By Plaintiffs Against Defendant County of Kern and DHS)
15          133. Plaintiffs reallege and restate each of the foregoing allegations as if
16                set forth herein in full.
17          134. Kern County and DHS had a duty to implement and follow policies,
18                procedures, customs and/or practices (hereinafter referred to as
19                “customs”) which confirm and provide the protections guaranteed
20                under the United States Constitution. Kern County and DHS further
21                had a duty to use reasonable care to train, supervise, and/or control its
22                agents, so as to protect these constitutional rights.
23          135. Based on the duties charged to its social workers, including the
24                powers to seize a child from his or her parents’ custody, Kern County
25                knew or should have known of the need to establish the customs,
26                policies, and/or procedures required to protect the civil rights of
27
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                              27
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 29 of 55


 1                parents and children with whom their agents regularly came into
 2                contact, and of the need to adequately train its social workers.
 3          136. At the time of the underlying events, the County’s customs relating to
 4                the removal of a child from its parent’s custody and/or the seeking
 5                unwarranted and non-consensual examinations of the removed child
 6                included, but were not limited to:
 7                a.    The custom of removing children from their parent’s custody
 8                      without consent, court order, and/or exigent circumstances (i.e.,
 9                      imminent danger of serious bodily injury).
10                b.    The custom of removing children from their parent’s custody
11                      without first performing a reasonable investigation.
12                c.    The custom of seizing children from their parent’s custody
13                      without consent, court order, and/or exigency, based on a hope
14                      that further investigation could turn up facts suggesting the
15                      seizure was justified.
16                d.    The custom to not intercede in and/or prevent the removal of a
17                      child from his or her parent’s custody without consent, court
18                      order, and/or exigency.
19                e.    The custom of interrogating and/or examining a child outside
20                      the presence of its parent(s) – without judicial authorization or
21                      parental consent – when there is no specific, reasonable, and
22                      articulable evidence that the child is in immediate risk of
23                      suffering serious bodily injury.
24                e.    The custom to always seek forensic investigatory medical
25                      examinations on children – without parental consent, court
26                      order, and/or exigent circumstances.
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                           28
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 30 of 55


 1          137. When Rocha, Greenwood, Miranda, and DOES 5-20, agreed to seize,
 2                participated in the seizure, and/or seized A.T., T.S., J.S.1, and J.S.2
 3                from their parents’ custody, they were acting pursuant to and in
 4                accordance with Kern County’s child removal customs. Indeed, A.T.,
 5                T.S., J.S.1, and J.S.2’s seizure received DHS supervisor approval.
 6                When Rocha, Miranda, and DOES 5-20, sought the forensic
 7                investigatory medical examinations on A.T., T.S., J.S.1, and J.S.2,
 8                without parental consent, court order, and/or exigent circumstances,
 9                they were acting pursuant to and in accordance with Kern County’s
10                customs.
11          138. A.T., T.S., J.S.1, and J.S.2’s unwarranted seizure and/or the failure to
12                prevent the seizure, was not an isolated incident. Instead, Kern
13                County social workers regularly seized children from their parent’s
14                custody without consent, court order, and/or exigency – as is the
15                customary practice at Kern County and DHS. These unlawful seizures
16                have resulted in lawsuits and claims against multiple offending social
17                workers (for violation of constitutional rights) and Kern County (for
18                its customs being the moving force behind these violations). These
19                include, but are not limited to, the following: (1) McCue v. South
20                Fork Union School District, Case No. 1:10-CV-00233-OWW-DLB,
21                and (2) claims made by Christine Deeths.
22          139. A.T., T.S., J.S.1, and J.S.2’s unwarranted and non-consensual
23                forensic investigatory medical examinations, were not an isolated
24                incident. Instead, Kern County social workers regularly seek
25                unwarranted and non-consensual forensic investigatory medical
26                examinations for children – as is the customary practice at Kern
27                County and DHS.
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                               29
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 31 of 55


 1          140. Kern County regularly receives and/or is aware of complaints, leveled
 2                against its social workers, claiming that the social workers seized
 3                children without parental consent, court order, and/or exigency. Kern
 4                County never investigates or disciplines its social workers (including
 5                those named as Defendants in the lawsuits and claims identified in
 6                ¶141) who seize children from their parents’ custody without consent,
 7                court order, and/or exigency. Kern County never investigates or
 8                disciplines its social workers who seek forensic investigatory medical
 9                examinations for children without parental consent, court order,
10                and/or exigent circumstances. Kern County did not investigate or
11                discipline Rocha, Greenwood, Miranda, and/or DOES 5-20, for (1)
12                seizing, or participating in the seizure of, A.T., T.S., J.S.1, and J.S.2
13                without consent, court order, and/or exigency, (2) failing to stop A.T.,
14                T.S., J.S.1, and J.S.2’s unwarranted removal, and (3) seeking forensic
15                investigatory medical examinations for children without parental
16                consent, court order, and/or exigent circumstances.
17          141. Kern County refuses to admit that its social workers commit a
18                constitutional violation when they (1) seize a child from his or her
19                parent’s custody without consent, court order, and/or exigency, and
20                (2) seeks forensic investigatory medical examinations – and continues
21                to do so. Kern County denies that Rocha, Greenwood, Miranda, and
22                DOES 5-20, violated Plaintiffs’ rights when A.T., T.S., J.S.1, and
23                J.S.2 were seized without consent, court order, and/or exigency. Kern
24                County denies that Rocha, Miranda, and DOES 5-20, violated
25                Plaintiffs’ rights when A.T., T.S., J.S.1, and J.S.2 were subjected to
26                forensic investigatory medical examinations without parental consent,
27                court order, and/or exigent circumstances. Kern County ratified
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                                 30
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 32 of 55


 1                and/or approved of A.T., T.S., J.S.1, and J.S.2’s unwarranted seizure
 2                and/or the forensic investigatory medical examinations for A.T., T.S.,
 3                J.S.1, and J.S.2
 4          142. Kern County failed to train its social workers and agents on the
 5                constitutional rights of a parent and child, including but not limited
 6                to:
 7                a.    The circumstances under which a court order must be obtained
 8                      prior to removing a child from the custody of his or her
 9                      parent(s).
10                b.    The fact that a court order or parental consent must be obtained
11                      prior to removing a child from the custody of his or her
12                      parent(s), when there was no exigency.
13                c.    That a child cannot be removed without a court order or
14                      parental consent, unless there is “specific, articulable evidence”
15                      that a child is in immediate danger of suffering serious bodily
16                      injury.
17                d.    That a social worker cannot remove a child without a court
18                      order or consent, based on the hope that further investigation
19                      could turn up facts suggesting that an exigency existed.
20                e.    That a child cannot be removed from their parent’s custody
21                      without first performing a reasonable investigation.
22                f.    That a child cannot be interrogated or examined outside the
23                      presence of his or her parent(s) – without judicial authorization
24                      or parental consent – when there is no specific, reasonable, and
25                      articulable evidence that the child is in immediate risk of
26                      suffering serious bodily injury.
27
28
                                     COMPLAINT FOR DAMAGES

     Case No.                                                                              31
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 33 of 55


 1                g.    That a child cannot be subjected to a forensic investigatory
 2                      medical examination – without parental consent, court order,
 3                      and/or exigent circumstances.
 4                h.    That a parent, being placed under arrest, is entitled to arrange
 5                      for the care of his or her child.
 6                i.    That the arrest of a parent does not permit an unwarranted
 7                      seizure – by itself.
 8          143. Kern County’s failure to train its social workers and/or agents on
 9                these established constitutional rights was a substantial factor in
10                causing Plaintiffs’ harm. Without adequate training, Rocha,
11                Greenwood, Miranda, and DOES 5-20 were unfamiliar with and
12                oblivious to Plaintiffs’ constitutional rights, when they seized A.T.,
13                T.S., J.S.1, and J.S.2, and subjected them to forensic investigatory
14                medical examinations – without parental consent, court order, and/or
15                exigency.
16          144. Kern County knew or should have known that a parent and child
17                cannot be separated and that a child cannot be subjected to a forensic
18                investigatory medical examination without consent, court order,
19                and/or exigency. But, the County knowingly refrained from (1)
20                revising its customs, and (2) training its social workers that a child
21                cannot be removed or subjected to a forensic investigatory medical
22                examination without consent, court order, and/or exigency. In
23                addition, Kern County refused to investigate or discipline its social
24                workers for removing A.T., T.S., J.S.1, and J.S.2, and subjecting them
25                to forensic investigatory medical examinations – without parental
26                consent, court order, and/or exigency.
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              32
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 34 of 55


 1          145. These actions, and/or inactions, of Kern County were the moving
 2                force behind the Plaintiffs’ injuries, as alleged herein; and as a result,
 3                Plaintiffs have sustained general and special damages, in an amount
 4                to be proven at trial.
 5        FIFTH CLAIM FOR RELIEF – MONELL RELATED CLAIMS FOR
 6        DECEPTION IN THE PRESENTATION OF EVIDENCE BY KERN
 7                            COUNTY SOCIAL WORKERS
 8                    (By Plaintiffs Against Defendant County of Kern)
 9          146. Plaintiffs reallege and restate each of the foregoing allegations as if
10                set forth herein in full.
11          147. Kern County and DHS had a duty to implement and follow policies,
12                procedures, customs and/or practices (hereinafter referred to as
13                “customs”) which confirm and provide the protections guaranteed
14                under the United States Constitution. Kern County and DHS further
15                had a duty to use reasonable care to train, supervise, and/or control its
16                agents, so as to protect these constitutional rights.
17          148. Based on the duties charged to its social workers, including the
18                responsibility to present evidence and recommendations to the
19                juvenile court, Kern County knew or should have known of the need
20                to establish the customs, policies, and/or procedures required to
21                protect parents due process rights, and of the need to adequately train
22                its social workers.
23          149. At the time of the underlying events, the County’s customs relating to
24                documents, reports, and evidence presented to and/or filed with the
25                juvenile court, included, but were not limited to:
26
27
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                              33
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 35 of 55


 1               a.    The custom of including false, inaccurate, exaggerated,
 2                     misleading, and/or untrue factual statements in the documents
 3                     and/or reports filed with the juvenile court.
 4               b.    The custom of suppressing and/or omitting known exculpatory
 5                     evidence in the documents and/or reports filed with the juvenile
 6                     court.
 7               c.    The custom of including knowingly false and/or unsupported
 8                     Cal. Welf. & Inst. Code, §300 allegations in juvenile
 9                     dependency petitions.
10               d.    The custom for County Counsel to review and endorse all
11                     juvenile dependency petitions.
12               e.    The custom of permitting a social worker to sign a petition or
13                     other court report, under penalty of perjury, without conducting
14                     an independent investigation to determine whether the
15                     allegations and/or facts stated in the petition, document, and/or
16                     report were true.
17               f.    The custom of permitting a social worker to sign a petition,
18                     under penalty of perjury, without conducting an independent
19                     investigation to determine whether there was sufficient
20                     evidence to support the allegations stated therein.
21               g.    The custom of attesting to the veracity of factual statements
22                     without personal knowledge as to whether such statements
23                     were true or not.
24               h.    The custom of stating allegations in Juvenile Dependency
25                     Petitions, regardless of whether or not specific, articulable
26                     evidence exists at the time to support the allegation.
27
28
                                COMPLAINT FOR DAMAGES

     Case No.                                                                           34
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 36 of 55


 1          150. When Rocha, Lopez and/or DOES 1-20, engaged in deception in the
 2                presentation of evidence to the juvenile court, they were acting
 3                pursuant to and in accordance with Kern County’s customs. Indeed,
 4                the reports and/or other documents, filed with the juvenile court, were
 5                reviewed and approved by a DHS supervisor.
 6          151. Deception in the presentation of evidence to the juvenile court,
 7                regarding Plaintiffs, A.T., T.S., J.S.1, and J.S.2, was not an isolated
 8                incident. Instead, Kern County social workers regularly include false
 9                statements, and/or suppress known exculpatory evidence, in reports
10                or other documents filed in the juvenile court. Kern County social
11                worker’s deception in the presentation of evidence to the juvenile
12                court has resulted in lawsuits and claims against multiple offending
13                social workers (for violation of constitutional rights) and Kern
14                County (for its customs being the moving force behind these
15                violations). These include, but are not limited to, the following: (1)
16                McCue v. South Fork Union School District, Case No. 1:10-CV-
17                00233-OWW-DLB, and (2) claims made by Christine Deeths.
18          152. Kern County regularly receives and/or is aware of complaints, leveled
19                against its social workers, claiming that the social workers are
20                engaging in deception in the presentation of evidence in the juvenile
21                court. Kern County never investigates or disciplines its social workers
22                (including those named as Defendants in the lawsuits and claims
23                identified in ¶154) who engage in deception in the presentation of
24                evidence to the juvenile court. In fact, Lopez was a Defendant in
25                McCue v. South Fork Union School District, Case No. 1:10-CV-
26                00233-OWW-DLB, based on the claim that she engaged in deception
27                in the presentation of evidence in the juvenile court. Kern County did
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                               35
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 37 of 55


 1                not investigate or discipline Lopez, and/or DOES 1-20, for making
 2                false statements, and/or suppressing known exculpatory evidence, in
 3                reports or other documents they filed in the juvenile court.
 4          153. Kern County refuses to admit that its social workers commit a
 5                constitutional violation when they make false statements, and/or
 6                suppress known exculpatory evidence, in reports or other documents
 7                filed in the juvenile court – and continues to do so. Kern County
 8                denies that Rocha, Lopez, and/or DOES 1-20, violated Plaintiffs’
 9                rights when they made false statements, and/or suppressed
10                exculpatory evidence, in reports or other documents filed in the
11                juvenile court. Kern County ratified and/or approved of Rocha,
12                Lopez, and/or DOES 1-20’s inclusion of false statements, and/or
13                suppression of known exculpatory evidence, in reports or other
14                documents filed in the juvenile court.
15          154. Kern County failed to train its social workers and agents on the
16                constitutional rights of a parent and child, including but not limited
17                to:
18                a.    That a social worker must disclose all known exculpatory
19                      evidence to the juvenile court.
20                b.    That a social worker must be truthful, honest, and accurate
21                      when reporting and/or presenting evidence to the juvenile
22                      court.
23                c.    That a social worker is precluded from lying to and/or
24                      including false statements in documents or reports to the
25                      juvenile court.
26
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              36
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 38 of 55


 1                d.     That a social worker must disclose all known exculpatory
 2                       evidence in documents and/or reports that will be relied upon
 3                       by subsequent social workers.
 4                e.     That a social worker is precluded from lying to and/or
 5                       including false statements in documents and/or reports that will
 6                       be relied upon by subsequent social workers.
 7          155. Kern County’s failure to train its social workers and/or agents on
 8                these established constitutional rights was a substantial factor in
 9                causing Plaintiffs’ harm. Without adequate training Rocha, Lopez,
10                and DOES 1-20 were unfamiliar with and oblivious to Plaintiffs’
11                constitutional rights, when they included false statements and/or
12                suppressed know exculpatory evidence in their reports.
13          156. Kern County knew or should have known that a parent and child
14                possess a due process right to be free from deception in the
15                presentation of evidence to the juvenile court.
16          157. These actions, and/or inactions, of Kern County were the moving
17                force behind the Plaintiffs’ injuries, as alleged herein; and as a result,
18                Plaintiffs have sustained general and special damages, in an amount
19                to be proven at trial.
20        SIXTH CLAIM FOR RELIEF – MONELL RELATED CLAIMS FOR
21   UNWARRANTED SEIZURES BY KERN COUNTY SHERIFF’S DEPUTIES
22       (By Plaintiff Against Defendant County of Kern and Kern County Sheriff’s
23                                         Department)
24          158. Plaintiffs reallege and restate each of the foregoing allegations as if
25                set forth herein in full.
26          159. Kern County and Sheriff’s Department had a duty to implement and
27                follow policies, procedures, customs and/or practices (hereinafter
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                              37
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 39 of 55


 1                referred to as “customs”) which confirm and provide the protections
 2                guaranteed under the United States Constitution. Kern County and
 3                Sheriff’s Department further had a duty to use reasonable care to
 4                train, supervise, and/or control its agents, so as to protect these
 5                constitutional rights.
 6          160. Based on the duties charged to its deputies, including the powers to
 7                seize children from their parents’ custody, Kern County knew or
 8                should have known of the need to establish the customs, policies,
 9                and/or procedures required to protect the civil rights of parents and
10                children with whom their agents regularly came into contact, and of
11                the need to adequately train its deputies.
12          161. At the time of the underlying events, the County’s customs relating to
13                the removal of a child from its parent’s custody included, but were
14                not limited to:
15                a.    The custom of removing children from his or her parent’s
16                      custody without consent, court order, and/or exigent
17                      circumstances (i.e., imminent danger of serious bodily injury).
18                b.    The custom of removing children from his or her parent’s
19                      custody without first performing a reasonable investigation.
20                c.    The custom of seizing children from his or her parent’s custody
21                      without consent, court order, and/or exigency, based on a hope
22                      that further investigation could turn up facts suggesting the
23                      seizure was justified.
24                d.    The custom to not intercede in and/or prevent the removal of a
25                      child from his or her parent’s custody without consent, court
26                      order, and/or exigency.
27
28
                                    COMPLAINT FOR DAMAGES

     Case No.                                                                             38
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 40 of 55


 1                e.    The custom of always seizing children without judicial
 2                      authorization from his or her parent’s custody, when that parent
 3                      was being placed under arrest, regardless of whether or not that
 4                      parent could and/or did arrange for care of the child.
 5                f.    The custom of entering a citizen’s home without prior court
 6                      order, express consent, and/or exigent circumstances.
 7          162. When Officer Marvin, Officer Wilson, and DOES 5-20, agreed to,
 8                and did, seize A.T., T.S., J.S.1, and J.S.2 from their parents’ custody,
 9                they were acting pursuant to and in accordance with Kern County and
10                the Sheriff’s Department’s child removal customs.
11          163. A.T., T.S., J.S.1, and J.S.2’s unwarranted seizure and/or the failure to
12                prevent the seizure, was not an isolated incident. Instead, Kern
13                County Sheriff Deputies regularly seized children from their parent’s
14                custody without consent, court order, and/or exigency – as is the
15                customary practice at Kern County and the Sheriff’s Department.
16                These unlawful seizures have resulted in lawsuits against multiple
17                offending Sheriff’s Deputies (for violation of constitutional rights)
18                and Kern County (for its customs being the moving force behind
19                these violations). This includes, but is not limited to, the following:
20                McCue v. South Fork Union School District, Case No. 1:10-CV-
21                00233-OWW-DLB.
22          164. Kern County regularly receives and/or is aware of complaints, leveled
23                against its sheriff’s deputies, claiming that the deputies seized
24                children without parental consent, court order, and/or exigency. Kern
25                County never investigates or disciplines its deputies (including those
26                named as Defendants in the lawsuits and claims identified in ¶166)
27                who seize children from their parents’ custody without consent, court
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                               39
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 41 of 55


 1                order, and/or exigency. Kern County did not investigate or discipline
 2                Officer Marvin, Officer Wilson, and/or DOES 5-20, for seizing, or
 3                participating in the seizure of, A.T., T.S., J.S.1, and J.S.2 without
 4                consent, court order, and/or exigency. Kern County did not
 5                investigate or discipline Officer Marvin, Officer Wilson, and DOES
 6                5-20, for failing to stop A.T., T.S., J.S.1, and J.S.2’s unwarranted
 7                removal.
 8          165. Kern County refuses to admit that its Deputies commit a
 9                constitutional violation when they seize a child from his or her
10                parent’s custody without consent, court order, and/or exigency – and
11                continues to do so. The County denies that Officer Marvin, Officer
12                Wilson, and DOES 5-20, violated Plaintiffs’ rights when A.T., T.S.,
13                J.S.1, and J.S.2 were seized without consent, court order, and/or
14                exigency. Kern County ratified and/or approved of A.T., T.S., J.S.1,
15                and J.S.2’s unwarranted seizure.
16          166. Kern County failed to train its sheriff’s deputies and agents on the
17                constitutional rights of a parent and child, including but not limited
18                to:
19                a.    The circumstances under which a court order must be obtained
20                      prior to removing a child from the custody of his or her
21                      parent(s).
22                b.    The fact that a court order or parental consent must be obtained
23                      prior to removing a child from the custody of his or her
24                      parent(s), when there was no exigency.
25                c.    That a child cannot be removed without a court order or
26                      parental consent, unless there is “specific, articulable evidence”
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              40
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 42 of 55


 1                      that a child is in immediate danger of suffering serious bodily
 2                      injury.
 3                d.    That a sheriff deputy cannot remove a child without a court
 4                      order or consent, based on the hope that further investigation
 5                      could turn up facts suggesting that an exigency existed.
 6                e.    That a child cannot be removed from their parent’s custody
 7                      without first performing a reasonable investigation.
 8                f.    That a parent, being placed under arrest, is entitled to arrange
 9                      for the care of his or her child.
10                g.    That the arrest of a parent does not permit an unwarranted
11                      seizure – by itself.
12          167. Kern County’s failure to train its sheriff deputies and/or agents on
13                these established constitutional rights was a substantial factor in
14                causing Plaintiffs’ harm. Without adequate training, Officer Marvin,
15                Officer Wilson, and DOES 5-20 were unfamiliar with and oblivious
16                to Plaintiffs’ constitutional rights, when they seized A.T., T.S., J.S.1,
17                and J.S.2 – without consent, court order, and/or exigency.
18          168. Kern County knew or should have known that a parent and child
19                cannot be separated without consent, court order, and/or exigency.
20                But, the County knowingly refrained from (1) revising its child
21                removal customs, and (2) training it deputies that a child cannot be
22                removed without consent, court order, and/or exigency. In addition,
23                Kern County refused to investigate or discipline its sheriff deputies
24                for removing a child without consent, court order, and/or exigency.
25          169. These actions, and/or inactions, of Kern County were the moving
26                force behind the Plaintiffs’ injuries, as alleged herein; and as a result,
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                              41
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 43 of 55


 1                Plaintiffs have sustained general and special damages, in an amount
 2                to be proven at trial.
 3     SEVENTH CLAIM FOR RELIEF – MONELL RELATED CLAIMS FOR
 4                  UNWARRANTED MEDICAL EXAMINATIONS
 5         (By Plaintiffs Against Defendant Kern County and Kern Medical Center)
 6          170. Plaintiff realleges, and to the extent applicable, incorporates herein as
 7                if set forth in full, Paragraphs 1 through 172.
 8          171. The right to family association includes the right of parents to make
 9                important medical decisions for their children, and the rights of
10                children to have their parents make medical decision for them, rather
11                than the state. Wallis v. Spencer, 202 F.3d 1126, 1141 (9th Cir. 2000).
12                Absent parental consent, court order, or exigent circumstances
13                medical examinations may not be undertaken for investigative
14                purposes at the behest of state officials. Ibid. Parents also have a
15                constitutional right to be with their children while they are receiving
16                medical attention or to be in close proximity while all or a part of the
17                medical procedure is being conducted. Id. at 1142.
18          172. These constitutional protections and mandates apply equally to
19                government and to those private parties who are willful or voluntary
20                participants with the government in conducting unwarranted forensic
21                medical examinations. See Dennis v. Sparks, 449 U.S. 24, 27 (1980).
22          173. Kern County and Kern Medical Center had a duty to and obligation to
23                recognize, acknowledge, and respect the constitutional rights of
24                Plaintiffs, and to conduct themselves in a manner that confirms,
25                provides for the preservation of, and does not violate these rights.
26                Kern Medical Center had a duty to implement and follow policies,
27                procedures, customs and/or practices (hereinafter referred to as
28
                                   COMPLAINT FOR DAMAGES

     Case No.                                                                            42
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 44 of 55


 1                “customs”) which confirm and provide the protections guaranteed
 2                under the United States Constitution. Kern County and Kern Medical
 3                Center further had a duty to use reasonable care to train, supervise,
 4                and/or control its agents, so as to protect these constitutional rights.
 5          174. At the time of the underlying events, Kern County and Kern Medical
 6                Center’s regularly established customs and practices, that were
 7                followed, adhered to, complied with, and carried out by its
 8                employees, agents, and/or contractors, included, but were not limited
 9                to:
10                a.    The custom and practice of performing forensic investigatory
11                      medical examinations on children without parental consent,
12                      court order, and/or in the absence of exigent circumstances.
13                b.    The custom and practice of excluding parents from their child’s
14                      forensic investigatory medical examinations, and not
15                      permitting parents to be in close proximity.
16                c.    The custom and practice of never conducting an independent
17                      investigation and/or inquiry to determine whether or not there
18                      is a basis for performing an unwarranted and non-consensual
19                      forensic investigatory medical examination.
20                d.    The unwritten policy of acting with deliberate indifference to
21                      the rights of children and parents with whom Defendants
22                      agents can regularly be expected to come into contact by failing
23                      and/or refusing to implement a practice of regular and adequate
24                      training and/or supervision, and/or by failing to train and/or
25                      supervise their respective officers, agents, and/or employees, in
26                      providing and ensuring compliance with the constitutional
27                      protections guaranteed to individuals, including those under the
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                                43
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 45 of 55


 1                      First and Fourteenth Amendments, when performing actions
 2                      related to child abuse investigations.
 3          175. When Kern County and Kern Medical Center’s employees, doctors,
 4                agents, and/or Doctor DOES 21-30 performed the forensic
 5                investigatory medical examinations on A.T., T.S., J.S.1, and J.S.2
 6                they acted pursuant to, and in accordance with Kern County and Kern
 7                Medical Center’s customs. Kern County and Kern Medical Center’s
 8                employees, doctors, agents, and/or Doctor DOES 21-30 voluntarily
 9                collaborated with DHS, and willfully participated in conducting
10                forensic medical examinations at KMC.
11          176. Kern County and Kern Medical Center never investigates or
12                disciplines its employees, doctors, and/or agents who perform
13                forensic investigatory medical examinations on children – without
14                consent, court order, exigency, and/or inquire to determine whether
15                there was a basis to perform the examinations. Kern County and Kern
16                Medical Center did not investigate or discipline employees, doctors,
17                agents, and/or DOES 21-30, for performing forensic investigatory
18                medical examinations on children – without consent, court order,
19                exigency, and/or inquire to determine whether there was a basis to
20                perform the examinations.
21          177. Kern County and Kern Medical Center failed to train its employees,
22                doctors, and/or agents on the constitutional rights of a parent and
23                child, including but not limited to:
24                a.    The circumstances under which forensic investigatory medical
25                      examinations can be performed without parent consent and/or
26                      court order.
27
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                           44
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 46 of 55


 1                b.    The fact that a court order or parental consent must be obtained
 2                      prior to performing a forensic investigatory medical
 3                      examination on a child, when there was no exigency.
 4                c.    The fact that parents enjoy the right to be present for and/or in
 5                      close proximity to the forensic investigatory medical
 6                      examination of their child.
 7                d.    The requirement to independently investigate and/or inquire as
 8                      to whether or not there is a basis for performing an
 9                      unwarranted and non-consensual forensic investigatory medical
10                      examination.
11          177. Kern County and Kern Medical Center’s failure to train its
12                employees, doctors, and/or agents on these established constitutional
13                rights was a substantial factor in causing Plaintiffs’ harm. Without
14                adequate training, Kern County and Kern Medical Center’s
15                employees, doctors, agents, and/or Doctor DOES 21-30 were
16                unfamiliar with and oblivious to Plaintiffs’ constitutional rights, when
17                they performed forensic investigatory medical examinations on A.T.,
18                T.S., J.S.1, and J.S.2 – without parental consent, court order,
19                exigency, and/or inquire to determine whether there was a basis to
20                perform the examinations.
21          178. Kern County and Kern Medical Center’s unwarranted and non-
22                consensual forensic medical examinations on A.T., T.S., J.S.1, and
23                J.S.2 were not an isolated incident specific to this case. On the
24                contrary, these unwarranted and non-consensual medical
25                examinations are regular and recurring events, and are perpetrated by
26                Kern County and Kern Medical Center in the same or similar
27                circumstances as alleged herein. Indeed, Kern County and Kern
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                            45
     Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 47 of 55


 1               Medical Center employees the Forensic Pediatrician for Kern County.
 2               (see Exhibit C.) They continue to engage in these unconstitutional
 3               practices, and will continue to do so until ordered to stop.
 4          179. Kern County and Kern Medical Center’s customs, policies, and/or
 5               practices of were the moving force behind, and the direct and
 6               proximate cause of the injuries sustained by Plaintiffs. As a result,
 7               Plaintiffs have sustained general and special damages, to an extent
 8               and in an amount to be proven separately at trial.
 9                                       PRAYER
10          WHEREFORE, PLAINTIFFS pray for judgment against DEFENDANTS,
11 and each of them as follows:
12          1.   Plaintiffs, and each of them, demand a jury trial as to the issues so
13               triable;
14          2.   General damages and special damages according to proof;
15          3.   Punitive damages as allowed by law, against the individual
16               defendants only and not against any municipal defendant;
17          4.   Attorneys fees pursuant to 42 U.S.C. §1988, and any other
18               appropriate statute;
19          5.   Injunctive relief, both preliminary and permanent, as allowed by law;
20          6.   Costs of suit incurred herein;
21          7.   Such further relief as allowed by law; and
22          8.   Such further relief as the Court deems just and proper.
23
24 Dated: October 22, 2020 THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
25
                                       /S/Shawn A. McMillan .
26                                   Shawn A. McMillan, Esq.
                                     Stephen D. Daner, Esq.
27                                   Adrian M. Paris, Esq.
                                     Attorneys for Plaintiffs
28
                                  COMPLAINT FOR DAMAGES

     Case No.                                                                            46
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 48 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 49 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 50 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 51 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 52 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 53 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 54 of 55
Case 1:20-cv-01557-DAD-JLT Document 1 Filed 11/02/20 Page 55 of 55
